DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the direction". There is insufficient antecedent basis for this limitation in the claim. It is unclear what the intended interpretation is of the phrase “at least one printed circuit board which is provided in the direction of the actuating unit”. 

Claim 11 recites the limitation "the release element".  There is insufficient antecedent basis for this limitation in the claim. Claim 11 also appears to contradict claim 1, in that claim 1 states that the sensor unlocks the door lock and the switch opens the door lock, while claim 11 appears to state that the sensor opens the door lock. Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frattini (US-10982469-B2) in view of Muller (US-20200123819-A1).

With regards to claim 1, Frattini discloses a door handle arrangement (1 Figure 1), in particular outer door handle arrangement for a vehicle including at least one movable vehicle element (Abstract), comprising at least:
one handle element (1 Figure 2) having a handle recess (the recess formed by the concave region of handle 1, Figure 2),
a handle cover (5 Figure 1) which at least partially covers the handle recess (specifically when viewed from the outside of the vehicle, Figure 1), 
an actuating unit (7 Figure 2), which is arranged between the handle element and the handle cover, and 
a carrier unit (9 Figure 2) including at least one sensor (“electrical detector”, Col 2 Line 18) and at least one switch (“microswitch”, Col 2 Line 23),
wherein, when the door lock is unlocked, the actuating unit actuates the switch when actuated, whereupon the switch opens the door lock as a result of the actuation.
Frattini is silent on whether wherein the carrier unit unlocks a door lock in a contact-free manner. Frattini does disclose that the sensor can “detect the presence of at least a part of the body of a user” (Col 2 Line 19).
However, Muller discloses a similar door handle arrangement (1 Figure 1) having an internal carrier unit (15.1 Figure 1) including a sensor (14 Figure 1), wherein the carrier unit unlocks a door lock (Para 0025) in a contact-free manner (Para 0009) upon detection of an object situated in a detection area (14.1 Figure 3) of the sensor and/or of an object approaching the detection area. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sensor and detection area of Frattini in the manner taught by Muller, using the signal generated by the user’s hand approaching the sensor to trigger an unlocking of the vehicle door lock. One would have been motivated to configure the door handle arrangement in this way to facilitate a contact-free unlocking of the vehicle door lock, which is convenient for the user.

With regards to claim 2, Frattini in view of Muller teaches the door handle arrangement according to claim 1, 
wherein the actuating unit (7 Figure 2 – Frattini), when actuated, presses and actuates the switch (“microswitch”, Col 2 Line 23) (Col 3 Lines 13-21, Col 6 Lines 23-25).

With regards to claim 3, Frattini in view of Muller teaches the door handle arrangement according to claim 1, 
wherein the switch (“microswitch”, Col 2 Line 23 – Frattini) electrically opens the door lock as a result of the actuation (Col 3 Lines 13-21, Col 6 Lines 23-25).

With regards to claim 4, Frattini in view of Muller teaches the door handle arrangement according to claim 1, 
wherein the carrier unit (9 Figure 2 – Frattini) is arranged on an inside of the handle cover (5 Figure 1).

With regards to claim 5, Frattini in view of Muller teaches the door handle arrangement according to claim 1, 
wherein the detection area (a portion of the bottom surface of actuating unit 7, Figure 2 of Frattini / similar to 14.1 Figure 3 of Muller) extends at least over a section of the handle recess (the recess formed by the concave region of handle 1, Figure 2 – Frattini).

With regards to claim 6, Frattini in view of Muller teaches the door handle arrangement according to claim 1, 
wherein the actuating unit (7 Figure 2 – Frattini) comprises a partially open actuating area (the portion of the handle recess immediately adjacent to the actuating unit 7, Figure 1).

With regards to claim 7, Frattini in view of Muller teaches the door handle arrangement according to claim 6, 
wherein the actuating area (the portion of the handle recess immediately adjacent to the actuating unit 7, Figure 1 – Frattini) is at least partially arranged in the handle recess (the recess formed by the concave region of handle 1, Figure 2).

With regards to claim 8, Frattini in view of Muller teaches the door handle arrangement according to claim 1, 
wherein the sensor (“electrical detector”, Col 2 Line 18 – Frattini) is an electronic sensor, in particular, a capacitive sensor (Col 2 Line 21).

With regards to claim 9, Frattini in view of Muller teaches the door handle arrangement according to claim 1, 
wherein the carrier unit (9 Figure 2 – Frattini) comprises at least one printed circuit board (Col 4 Lines 60-61) which is provided in the direction (towards the outside of the vehicle, Figure 2) of the actuating unit (7 Figure 2) with the switch (“microswitch”, Col 2 Line 23), in particular, a micro-switch.

With regards to claim 10, Frattini in view of Muller teaches the door handle arrangement according to claim 1, 
wherein the switch (“microswitch”, Col 2 Line 23 – Frattini) is designed as an elastically deformable and/or movable trigger element (the microswitch is a movable trigger element).

With regards to claim 11, Frattini in view of Muller teaches the door handle arrangement according to claim 10, 
wherein the sensor (“electrical detector”, Col 2 Line 18 – Frattini) detects a change in distance between the release element (interpreted as referring to the hand of a user) and the sensor (Col 2 Line 19) when the trigger element (“microswitch”, Col 2 Line 23) is actuated, whereupon the sensor opens the door lock as a result of the detected change in distance (Para 0025 – Muller).

With regards to claim 12, Frattini in view of Muller teaches the door handle arrangement according to claim 1, 
wherein the actuating unit (7 Figure 2 – Frattini) has an actuating flap (8 Figure 2), which is relatively movable (Col 3 Lines 13-21) with respect to the carrier unit (9 Figure 2).

With regards to claim 13, Frattini in view of Muller teaches the door handle arrangement according to claim 12, 
wherein the actuating flap (8 Figure 2 – Frattini) is arranged on and/or in the detection area (a portion of the bottom surface of actuating unit 7, Figure 2 of Frattini / similar to 14.1 Figure 3 of Muller).

With regards to claim 14, Frattini in view of Muller teaches the door handle arrangement according to claim 1, 
wherein the handle element (1 Figure 1 – Frattini) comprises a cover support (3 Figure 2).

With regards to claim 15, Frattini in view of Muller teaches the door handle arrangement according to claim 1, 
wherein the actuating unit (7 Figure 1 – Frattini) is part of a cover support (3 Figure 1).

With regards to claim 16, Frattini in view of Muller teaches the door handle arrangement according to claim 1, 
wherein the handle cover (5 Figure 2 – Frattini) and the carrier unit (9 Figure 2) are arranged on a cover support (3 Figure 2).

With regards to claim 17, Frattini in view of Muller teaches the door handle arrangement according to claim 1.
Frattini is silent on an additional sensor.
However, Muller discloses that an additional sensor (13 Figure 1) is provided for an additional detection area (13.1 Figure 2) in the area of the handle cover (20 Figure 2), the additional sensor being designed to lock the door lock upon detection of an object situated in the additional detection area (Para 0025). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the additional sensor and detection area of Muller to the handle of Frattini. One would have been motivated to configure the door handle arrangement in this way to facilitate a contact-free locking of the vehicle door lock, which is convenient for the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-11174663-B2: A similar vehicle door handle arrangement.
US-20210025203-A1: A similar vehicle door handle arrangement.
US-10174529-B2: A similar vehicle door handle arrangement.
US-9556655-B2: A similar vehicle door handle arrangement.
WO-2017129333-A1: A similar vehicle door handle arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675